Citation Nr: 0821260	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-05 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 27, 1999, 
for the assignment of a 100 percent rating for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active military service from July to October 
1978 and from May 1979 to March 1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an effective date prior to July 27, 1999, for 
the award of a 100 percent rating for bipolar disorder.

This case was previously before the Board in September 2005 
and May 2006, at which times the effective date claim was 
remanded in order to schedule the veteran for a Board hearing 
and to address due process matters.  The veteran testified 
before the undersigned Veterans Law Judge (VLJ) at a travel 
Board hearing held in February 2006 and a copy of the hearing 
transcript is associated with the record.  A duty to assist 
letter was issued in May 2006.  The actions requested in the 
Board remands have been undertaken and the case has returned 
to the Board for appellate consideration.


FINDINGS OF FACT

1.  In a May 2001 rating action, the RO granted a 100 percent 
evaluation for bipolar disorder, effective from July 27, 1999 
(the date of the claim for increase).  

2.  A statement from the veteran received on June 30, 1999, 
by VA may be construed as a claim for increase.

3.  It is not factually ascertainable that an increase in the 
veteran's bipolar disorder occurred during the year preceding 
the claim filed on June 30, 1999.




CONCLUSION OF LAW

The criteria for the award of an effective date of June 30, 
1999, but no earlier, for the grant of a 100 percent 
disability rating for bipolar disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.31, 3.151, 3.155, 3.157, 3.159, 3.400, 4.126, 
4.130, Diagnostic Code (DC) 9432 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the earlier effective date claim on appeal.

The underlying facts in this case, which involve the 
assignment of an effective date, are not in dispute.  
Application of pertinent provisions of the law and 
regulations will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary, although 
it was in fact provided in this case in May 2006.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant).  The 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him/her with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law, as is the disposition in this case.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

The Court has also held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim for 
increase was granted, and a disability rating of 100 percent 
was assigned from July 27, 1999, in a May 2001 rating action 
issued by the RO.  In conjunction with the veteran's appeal 
of the effective date assigned in the May 2001 decision, the 
RO provided additional notification to the veteran in a May 
2006 letter that informed her how VA assigns effective dates.  
There is no argument that any prejudice has resulted to the 
veteran with regard to the timing aspects of the VCAA notice.  
See Dunlap v. Nicholson, 21  Vet. App. 112 (2007).  As made 
clear by the submission of evidence and argument by the 
veteran and her representative in support of the effective 
date claim, she has demonstrated actual knowledge of the 
evidentiary requirements.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).

As such, no further action is required pursuant to the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits of the effective date claim.

Factual Background and Legal Analysis

The veteran filed her original service connection claim for a 
nervous/psychiatric disorder in June 1984.  Ultimately after 
several decisions were issued denying that claim, the veteran 
filed to reopen the claim in March 1992.  That application to 
reopen was successful and service connection for bipolar 
disorder was granted in a September 1994 rating decision, at 
which time a 30 percent rating effective from March 23, 1992, 
was assigned.  In November 1994, the veteran raised a claim 
for an earlier effective date for the grant of service 
connection for bipolar disorder.  The claim was denied in a 
May 1995 rating decision and that decision was appealed.  In 
a March 1999 decision, the Board awarded an earlier effective 
date of June 14, 1984, for the grant of service connection 
for bipolar disorder.  When the RO implemented the Board's 
March 1999 decision in May 1999, it assigned a 30 percent 
rating from June 14, 1984, a temporary total rating assigned 
under 38 C.F.R. § 4.29 effective August 23, 1988, with the 30 
percent rating reassigned from October 1, 1988.

On June 30, 1999, the Board received a statement from the 
veteran which it forwarded to the RO.  The statement, 
received by the RO on July 26, 1999, reflects the veteran's 
belief that she was entitled to an increased rating.  A month 
later, she submitted another document to the RO, received on 
July 27, 1999, which the RO construed as a claim for 
increase.  

Evidence on file reflects that the veteran was hospitalized 
by VA for treatment of paranoid schizophrenia in May and June 
1984.  It was reported that the veteran had two prior 
psychiatric admissions; one at age 16 due to LSD use, and a 
second in February 1983, during active duty.  A history of 
street drug use was noted.  

VA records reflect that the veteran was hospitalized again in 
August and September 1988 for treatment of chronic paranoid 
schizophrenia and a disorder of the lumbar spine.  It appears 
that she was under VA domiciliary care from September 1988 
until she left the facility in late January 1989.  In 
December 1990, she was hospitalized by VA for treatment of 
bipolar disorder, manic, with psychotic features.  In March 
1992, she was hospitalized for diagnosed conditions 
including: bipolar disorder, depressed, with catatonic 
features; possible disassociated reaction; and passive-
aggressive personality disorder.  She was hospitalized again 
in September and October 1993 for treatment of bipolar 
disorder with relapse.  An entry from the VA mental health 
clinic dated in early 1994 indicates that the veteran was 
working part-time at Wal-Mart.  

The veteran was hospitalized at a private medical facility 
from October to November 1996.  She was brought in by the 
police on an Order of Emergency Detention after exhibiting 
bizarre and paranoid behavior.  A discharge diagnosis of 
manic bipolar disorder was made.  

A VA medical record dated in May 1997 reflects that the 
veteran was seen by a VA psychologist.  At that time, she 
reported that she had no severe symptoms, but indicated that 
she had periods during which she became easily distracted and 
had difficulty concentrating.  She noted having increasing 
difficulties maintaining employment due to her symptoms.  On 
examination, formal thinking was intact, affect was 
restricted and there was no flight of ideas.  A history of 
several past psychiatric hospitalizations was reported, the 
last being in October/November 1996.  The psychologist 
commented that the veteran's condition appeared to be 
relatively stable, but noted that the history suggested a 
relatively poor long-term prognosis.  Bipolar disorder was 
assessed.  

A VA examination for mental disorders was conducted in June 
1997.  It was noted that the veteran had last been employed 2 
years previously at a student loan company and she reported 
that she had to quit because of her illness.  She stated that 
since her discharge from service in 1983, she had been 
hospitalized for psychiatric care 10 to 12 times.  She 
complained of poor sleep, high anxiety and variable mood.  On 
examination, the veteran was well oriented, and coherent.  
The veteran denied having auditory or visual hallucinations 
and denied having paranoid, homicidal or suicidal thoughts.  
Testing alone revealed no psychiatric problem, but the 
examiner observed that the history revealed psychotic 
episodes from bipolar disorder.  It was determined that the 
veteran was competent to manage her funds and affairs.  
Bipolar disorder was diagnosed and a variable GAF score of 70 
(current) to 30 (by history during psychotic episodes) was 
assigned.  

A VA examination for mental disorders was conducted in 
September 1999.  At that time, the veteran had been attending 
school full-time for about 1 1/2 years and reported that she 
was an "A" student.  It was also reported that she had been 
married for a year.  On examiner there was no evidence of: 
impairment of thought process, hallucinations of delusion, 
depression, panic attacks, memory loss, inappropriate 
behavior or impaired impulse control.  An assessment of 
bipolar disorder on medication was made and a GAF score of 75 
was assigned.  

A VA examination for mental disorders was conducted in March 
2001.  At that time, the veteran had dropped out of school 
and gotten divorced.  Paranoid type schizophrenia was 
diagnosed and the examiner opined that the veteran's social 
and occupational functioning were severely impaired.  

In a May 2001 rating decision, the RO increased the veteran's 
rating to 100 percent effective July 27, 1999, explaining 
that this represented the date of the veteran's increased 
rating claim.  In February 2002, the veteran thereafter 
raised a claim for an earlier effective date for the 100 
percent rating, and this appeal ensued. 

The veteran presented testimony at a travel Board hearing 
held in February 2006.  The veteran indicated that she had 
experienced chronic psychiatric symptoms since 1983, for 
which she had been hospitalized more than a dozen times.  Her 
representative argued that a June 1997 VA evaluation 
reflected that the veteran had a severe mental disorder which 
rendered her totally disabled.   

Subsequently, evidence from VA dated from 1988 to 2001 and 
from 2003 to 2006 was added to the record, and Social 
Security Administration (SSA) records were received in 
January 2007.  This evidence reflects that SSA disability 
benefits were denied in December 1999 based on a primary 
diagnosis of affective/mood disorder.  The decision was based 
on a review of VA records dated in May 1997 and September 
1999.  It appears that subsequent applications were filed.  

The veteran maintains that the currently assigned effective 
date for grant of a 100 percent evaluation for bipolar 
disorder, July 27, 1999, is incorrect.  She contends that the 
appropriate effective date is 1983 or 1984, when she was 
first treated post-service for psychiatric problems.  In the 
alternative, her representative urges that a June 1997 VA 
psychological evaluation reflected that the veteran had a 
severe mental disorder which rendered her totally disabled.

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2007).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  Evidence contained in the 
claims file showing that an increase was ascertainable up to 
one year before the claim was filed will be dispositive.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  In making this 
determination, the Board must consider all of the evidence, 
including that received prior to a previous final decision.  
Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

In VAOPGCPREC 12-98, VA General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred.  That section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim. Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.   See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

Essentially two theories of entitlement exist in this case.  
First, whether an increased rating claim was filed prior to 
July 27, 1999; and second, whether there is any evidence that 
the veteran's service-connected bipolar disorder warrants the 
assignment of a 100 percent evaluation during the year prior 
to the filing of the increased rating claim, currently found 
to be July 27, 1999.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.151, 3.155, 3.157, 3.400.

The initial inquiry is whether a claim for an increased 
evaluation, either formal or informal, was prior to July 27, 
1999.  In this regard, the record does reflect that a claim 
for increase had been filed which was received by VA on June 
30, 1999, with a follow-up claim received on July 27, 1999.  
The date of the filing of a claim is controlling in 
determinations as to effective dates.  See Lalonde v. West, 
12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. 
App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In 
this case, the earliest filing date of either a formal or 
informal claim for an evaluation in excess of 30 percent for 
bipolar following the final Board decision issued in March 
1999 and the final rating action issued in May 1999, was June 
30, 1999, but there is no evidence that a claim for increase 
was filed an earlier than that date.  Concerning this, the 
Board notes that the statement received on June 30, 1999, by 
VA may be construed as an informal claim for increase because 
it expresses the veteran's intention to apply for an 
increased rating and, in fact, within a month she submitted 
another document to the RO, received on July 27, 1999, which 
the RO accepted as a claim for increase.  Accordingly, the 
Board concludes that the statement received on June 30, 1999, 
was an informal claim for increase.  38 C.F.R. § 3.155.

Having now established June 30, 1999, as the earliest filing 
date for an increased rating claim for bipolar disorder, the 
second inquiry is whether there is any evidence that the 
veteran's service-connected bipolar disorder warranted the 
assignment of a 100 percent evaluation during the year prior 
to June 30, 1999.  VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities, effective November 7, 
1996.  See 38 C.F.R. § 4.130, Diagnostic Code series 9200, 
9300, 9400 and 9500 (2007).  As there is no indication that 
the revised criteria are intended to have retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new diagnostic codes, and to consider the revised 
criteria for a period beginning on the effective date of the 
new provisions.  See Warner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).  As a 
practical matter, only the rating criteria in effect since 
November 7, 1996, need to be considered in this case, as the 
pertinent inquiry in this case is whether it factually 
ascertainable that an increase in disability was shown during 
the year prior to the filing of the June 30, 1999 claim.

Under the revised general rating criteria (in effect since 
November 7, 1996), a noncompensable rating is assigned for a 
mental condition that has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is assigned for an 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2007).

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)). Harper, 10 Vet App at 126.

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) 
(noting that, under § 5110(b)(2) which provides that the 
effective date of an award of increased compensation shall be 
the earliest date of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).

In this case, the file contains absolutely no evidence which 
reflects that it was factually ascertainable that an increase 
in disability (bipolar disorder) was shown during the year 
prior to the filing of the June 30, 1999, claim for increase.  
Initially, the Board notes that the record contains no 
detailed evidence relating to bipolar disorder dated during 
the year prior to June 30, 1999.  

The veteran's representative has specifically pointed to a 
June 1997 VA evaluation, as a basis for assigning an earlier 
effective date for the assignment of a 100 percent 
evaluation.  Significantly, even if this evidence reflected 
that an increase in disability to 100 percent was shown at 
that time, the law and regulations specify that where an 
increase in disability precedes the claim (filed on June 30, 
1999) by more than a year, as here, the proper effective date 
is the date the claim is received (date of claim), or June 
30, 1999, (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 
126.  Accordingly, that evidence provides no basis for the 
assignment of an earlier effective date.

Moreover, the June 1997 evaluation did not reflect that the 
veteran's bipolar disorder was productive of total 
impairment.  At that time, the veteran complained of poor 
sleep, high anxiety and variable mood, all of which comport 
with enumerated criteria warranting the assignment of a 30 
percent evaluation only.  On examination, the veteran was 
well oriented, and coherent.  The veteran denied having 
auditory or visual hallucinations and denied having paranoid, 
homicidal or suicidal thoughts.  Testing alone revealed no 
psychiatric problem, but the examiner observed that the 
history revealed psychotic episodes from bipolar disorder.  
It was determined that the veteran was competent to manage 
her funds and affairs.  In June 1997, bipolar disorder was 
diagnosed and a variable GAF score of 70 (current) to 30 (by 
history during psychotic episodes) was assigned.  

Although the matter is moot as discussed herein, the Board 
will address the argument of the veteran's representative to 
the effect that the assigned GAF score in June 1997 supports 
a finding that the veteran demonstrated a severe mental 
disorder at that time.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).  
In June 1997, a GAF score of 70 was assigned.  GAF scores 
ranging between 61 and 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  At any rate, the assigned GAF 
score of 70 was not in any way indicative of severe 
impairment.  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes).  The GAF score of 30 was clarified as being 
designated by history and during psychotic episodes only, and 
did not represent the veteran's level of functioning when 
seen in June 1997.  

The veteran argues that psychiatric manifestations/diagnoses 
were documented as early as 1983, and at least by 1984, 
warranting an earlier effective date to that time.  However, 
as is clear from the applicable regulations, it is not the 
date of the onset of illness or disability, which is the 
decisive factor in the determination of the effective date in 
increased rating claim.  The regulations specify that even if 
an increase in disability precedes the claim by more than a 
year, the proper effective date is the date that claim is 
received (date of claim), or June 30, 1999, as has been 
established in this decision.  See 38 C.F.R. § 3.400(o)(2); 
Harper, 10 Vet. App. at 126.

Essentially, all of the other evidence relating to the 
veteran's bipolar disorder symptomatology is either dated 
after the currently assigned June 30, 1999, effective date, 
(as established by virtue of this decision) and therefore 
does not provide the basis for the assignment of a prior 
effective date, or it dated is more than a year prior to that 
date.  

Based on the a review of the evidence on file, the Board 
finds that nothing in the record demonstrates that the 
veteran's service-connected bipolar disorder increased in 
severity during the year prior to June 30, 1999, so as to 
warrant a 100 percent schedular rating.  Specifically, the 
evidence of record fails to show that the veteran exhibited 
symptomatology consistent with a 100 percent rating under the 
General Rating Formula for Mental Disorders at any time 
during the year prior to June 30, 1999.  During that period, 
there was no evidence presented which established or even 
suggested that the veteran exhibited gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name, resulting in total occupational and social 
impairment.

However, the Board has determined that the claim for increase 
was filed in June 30, 1999, and an earlier effective date is 
granted to this extent.  The Board points out that under VA 
regulations concerning the effective date of awards, and 
except as provided in 38 C.F.R. § 3.31(c) (exclusions not 
factually applicable here), payment of monetary benefits 
based on original, reopened, or increased awards of 
compensation, pension, or dependency and indemnity 
compensation may not be made for any period earlier than the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31.  In this case, it appears that application of this 
regulation could provide the veteran with approximately one 
month of additional compensation.

However, the evidence does not reflect a factually 
ascertainable increase in disability during the year prior to 
June 30, 1999.  Therefore, the general rule of 38 C.F.R. § 
3.400(o)(1) is for application and an effective date prior to 
June 30, 1999, for the award of a 100 percent evaluation for 
bipolar disorder is warranted.  As such, the Board concludes 
that June 30, 2999, the date of receipt of the veteran's 
increased rating claim, is the correct effective date of the 
grant of a 100 percent disability rating for her service-
connected psychiatric disability.  See 38 C.F.R. 
§ 3.400(o)(2).


ORDER

An effective date of June 30, 1999, but no earlier, for a 100 
percent disability rating for bipolar disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


